 

Case 20-10343-LSS Doc 4867 Filed 05/24/21 Pagelof5

e FILED

2021 MAY 24 AM 9: ly

CLERK
JS BANKRUPTCY COUR}
DISTRICT OF DELAWARF

 

S-/3-9|

 

cor: 5

Justice laurt Selber Sifvirstey ,

BSA Bankruptey Cesc

$24 Merket st. 63 Foo
eS Wilmemater, DL 1480]

Tay, K, 6 LY eS Abe vA
of Xo GS mage Vey of thine HA & ect

(rex op « RikI. Zckhit bred fiw

@ pre oa back

   
   

 

      

-

    
 
 
 

2X dooms tb me en Jom 01. Z Con Aemhker

“flr = porno) BBY gee & Pontaanal Mae

 
 

Case 20-10343-LSS Doc 4867 Filed 05/24/21 Page2of5

&
ft 2.

me few Conk ef ul’ Dinos, CA
mit Td dan sun dun o

sian uitt Donor Breather ax, A befor LA

clone cs “ie fat Br

ot ho hh toberd fn Abo syn we pet pr ee

dm LT ny Bik ice tpeit

 

 

 
 

Case 20-10343-LSS Doc 4867 Filed 05/24/21 Page 3of5

#3

   

OA ht Dod rme Thing ot Kee Rover
binert Wwtekend Ce at” hea ork

4

 

Be said Re onl) LY an LeAcwe- Lat Z urpast
hes an ke Ly me OLE

    

by Thu. Ain BR hated Be HY
ame ARK Revit mm Loe LMM re at Fore
reve. to TV 2 wht f lored T kit 40
op en ee only fe “uw XD oo oGerFt -

 
 

Case 20-10343-LSS Doc 4867 Filed 05/24/21 Page4of5

te abord 8 toupee

twe Cohd Pet Aeg - te rads

18 = othe. of yee
chase Pee Z cvs 1G2 wrudtd 4 deputy

Cum Z ux ay Gof
fo pee ey
CFA :

Boot an pian buna deny

woe o 3 old sly Hh, Ok &
feral ce bo “Gey ol, :
hoot BSA be

Wty

  
 
  

 

 

   

kd
we:
FIL_e_
A) fer wo ee

XL, “Bsa alo it Xo Kubler -
lain Za. for ale tte et

Sho ka apa chhely.
SETS pt AT ie St.
ZT XK tel het
PQ use backe) Tho BSA Yate bcd
ae OM,

   

 
 

Case 20-10343-LSS Doc 4867 Filed 05/24/21 Page

CALIFORNIA DEPARTME

REHABILITATION INDIG

Facility Post Office Boxes
Facility A - P.O. Box 4430
Facility B - P.O. Box 4490
Facility C - P.O. Box 4610
Facility D - P.O. Box 4670
Minimum (MSF) 4730

Legal Mail - P.O. Box 8457
Money Orders - P.C. Box 8487

SANTA CLARITA GAI913

17 MAY 2021PmM@ 3 PCduaNaS
NOSTHd SIVIS HOaD
€-d
| Cbs S Murs FL)
ae Jusgtics Lauei $ clbee ;
| ea wetey Cast
1 . r | | BSA (Xe nkt ?
NT OF CORRECTIONS AND — et we (ae#
ENT INMATE MAIL 2 | Siu Mariser 8h bE
| welMtag hn, PZ
| “ 0 ee 17801
5 |
og
\~ /
re ene se a arte meg ny /

 
